Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
In response to the amendments, the objection to claim 1 has been withdrawn.
The amendments and arguments are not found to place the application in a condition for allowance, however. 
The applicant asserts that the placement of the bootstrap capacitor (self-lifting capacitor as taught by Gong) to be directly connected to the Q(N) node allows the capacitor to raise the voltage “effectively and instantly without a precondition of a switching-on status of an intervening component such as a transistor” (see page 2 of remarks, last sentence). The examiner respectfully disagrees. The capacitor performs the raising of the voltage regardless of such a placement. Comparing figure 1 of Gong and fig. 2 of the instant application it is evident that the two circuits are nearly identical and perform the same task. As taught by Gong in fig. 3, the capacitor lifts the voltage at the end of the suspending period when NT1 becomes conductive again. In other words, the voltage is lifted effectively and instantaneously in Gong, at the same time as such a voltage is lifted per the circuitry of the instant application. Note that identically to Gong, the instant application disconnects the NT7 (analogous to NT1 of Gong) during a “touch panel stop period” analogous to the “TP suspending period” of Gong. As such, it would have been obvious to change the positioning of the capacitor to either side of the fourth module since the same results may be expected.
Furthermore, the applicant asserts “Gong fails to mention raising the level twice”. The Office agrees that Gong is not very specific on this matter. However, as taught by Gong in ¶ 78 the capacitor performs a “second lifting of the potential at the first node”. Such a disclosure along with the voltage level shown on fig. 3 for the first node Q(N), would have made it obvious to one of ordinary skill that the voltage level is raised by a factor of two. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gong, US 2019/0163001 A1, hereinafter “Gong”.
	Regarding claim 1, Gong teaches a gate driver on array (GOA) circuit (fig. 1, ¶ 59), wherein the GOA circuit comprises a plurality of GOA units that are cascaded (¶ 59), wherein when N is a positive integer greater than 2 (¶ 59, it is further clear from fig. 1 that the Nth stage is connected to gate signals G(N-2) and G(N+2), indicating that N is larger than 2), an Nth stage GOA unit comprises: a forward and reverse scan control module (fig. 1, element 1, ¶61), a node signal control inputting module (fig. 1, element 2, ¶ 62), a first node pull-down module (fig. 1, element 5, ¶ 65), a gate electrode signal pull-down module (fig. 1, element 7, ¶ 67), a global control signal function module (fig. 1, element 8, ¶ 68), an output control module (fig. 1, element 3, ¶ 63), a voltage regulation module (fig. 1, element 4, ¶ 64), and a bootstrap capacitor (fig. 1, element 9, ¶ 69); wherein: the forward and reverse scan control module is configured to control forward scan of the GOA circuit through a forward direct current scan control signal, or control reverse scan of the GOA circuit through a reverse direct current scan control signal (¶ 61); the node signal control inputting module is connected to the forward and reverse scan control module, the first node pull-down module, the gate electrode signal pull-down module, and the global control signal function module, the node signal control inputting module is configured to control low potential output of the GOA circuit (fig. 1, ¶ 62); the first node pull-down module is connected to the forward and reverse scan control module, the node signal control inputting module, and (fig. 1, ¶ 65); the gate electrode signal pull-down module is connected to the node signal control inputting module and the output control module, and the gate electrode signal pull-down module is configured to pull down a level of a present-stage gate electrode drive signal and to control output of the present-stage gate electrode drive signal during a touch panel scanning period (fig. 1, ¶ 67); the global control signal function module is connected to the node signal control inputting module, the gate electrode signal pull- down module, and the output control module, and the global control signal function module, by a first global control signal and a second global control signal, opens all of the gate electrode drive signal of the GOA circuit and controls the output of the present-stage gate electrode drive signal during the touch panel scanning period (fig. 1, ¶ 68); the output control module is connected to the bootstrap capacitor, the global control signal function module, and the gate electrode signal pull-down module, and the output control module is configured to control of the output of the present-stage gate electrode drive signal (fig. 1, ¶ 63); the voltage regulation module is connected to the forward and reverse scan control module, the first node pull-down module and the bootstrap capacitor, and the voltage regulation module is configured to maintain a level of the first node (fig. 1, ¶ 64); wherein the voltage regulation module comprises a seventh thin film transistor (fig. 1, NT1), and a gate electrode of the seventh thin film transistor receives a third global control signal (fig. 1, GAS3 at the gate), a source electrode of the seventh thin film transistor is connected to the forward and reverse scan control module and the first node pull-down module (see fig. 1), a drain electrode of the seventh thin film transistor is connected to the first node (see fig. 1), the third global control signal is a constant voltage high level signal during the touch panel scanning period, and is a constant voltage low potential signal during a touch panel stop period (see fig. 3, GAS3, ¶ 80); one of two ends of the bootstrap capacitor is connected to the drain electrode of the seventh thin film transistor and the first node (fig. 1, bootstrap capacitor C1 is connected to the drain of NT1 and the first node during an activation period of NT1), and the other end receives the constant voltage low potential signal (fig. 1, C1 connection to VGL), the bootstrap capacitor is configured to raise the level of the first node (see fig. 3, Q(N) after the touch panel stop period).
	Gong does not specifically teach that the bootstrap capacitor is configured to raise the level of the first node two times. Gong, further, does not teach that the bootstrap capacitor is directly connected to the first node without any electronic component connected between the bootstrap capacitor and the first node.
	However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to provide such a level at the first node. Specifically, Gong teaches in ¶ 78 that the bootstrap capacitor perform a “second lifting of the potential of the first node”. Gong further teaches in fig. 3 that the level of Q(N) has been lifted again to twice as much. As such, it would have been obvious to use a bootstrap capacitor which provides for such a specific raise in potential level in the Q(N) node. As provided by Gong in ¶ 85, according to such a configuration “the problem of insufficient circuit maintenance capability could be overcome, failure of cascaded transmission of the GOA circuit could be reduced and the circuit could be more stable”, motivating one of ordinary skill in the art to use such a configuration.
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to change the node to which the capacitor is connected to. As taught by Gong in fig. 1, a transistor NT1 exists between a first electrode of the capacitor and the first node. However, it would have been obvious to one of ordinary skill that by connecting the first electrode of the capacitor directly to the first node, the same result of raising the voltage level at the first node would have been achieved. As such, one would have been motivated to make such a modification in order to achieve the same result of raising the voltage level at the first node and resolve the issues as noted in ¶ 85 of Gong.

	Regarding claim 2, Gong teaches that the Nth stage GOA unit further comprises: a second node pull-down module (fig. 1, element 6, ¶ 66), the second node pull-down module is connected to the forward and reverse scan control module, the node signal control inputting module, and the first node pull-down module, and the second node pull-down module is configured to pull down a level of a second node (fig. 1, ¶ 66).

	Regarding claim 3, Gong teaches that the forward and reverse scan control module comprises a first thin film transistor (fig. 1, NT2) and a second thin film transistor (NT3), a gate electrode of the first thin film transistor is connected to a gate electrode drive signal of a (N-2)th GOA unit, a source electrode of the first thin film transistor receives the forward direct current scan control signal, and a drain electrode of the first thin film transistor is connected to the source electrode of the seventh thin film transistor and a drain electrode of the second thin film transistor; a gate electrode of the second thin film transistor is connected to a gate electrode drive signal of a (N+2)th GOA unit, and a source electrode of the second thin film transistor receives the reverse direct current scan control signal (see fig. 1).

	Regarding claim 4, Gong teaches that the node signal control inputting module comprises a third thin film transistor (NT4), a fourth thin film transistor (NT5), and an eighth thin film transistor (NT6), a gate electrode of the third thin film transistor receives the forward direct current scan control signal, a source electrode of the third thin film transistor receives a clock signal of a (N+1)th GOA unit, and a drain electrode of the (fig. 1); a gate electrode of the fourth thin film transistor receives the reverse direct current scan control signal, and a source electrode of the fourth thin film transistor receives a clock signal of a (N-1)th GOA unit (fig. 1); a source electrode of the eighth thin film transistor receives a constant voltage high potential signal, and a drain electrode of the eighth thin film transistor is connected to a second node that is connected to the first node pull-down module, the second node pull-down module, the gate electrode signal pull-down module, and the global control signal function module (see fig. 1).

	Regarding claim 5, Gong teaches that the output control module comprises a ninth thin film transistor (NT7), a gate electrode of the ninth thin film transistor is connected to the first node (fig. 1, see NT7 gate connection to Q(N)), a source electrode of the ninth thin film transistor receives a present-stage clock signal, and a drain electrode of the ninth thin film transistor receives the present-stage gate electrode drive signal (see fig. 1).

	Regarding claim 6, Gong teaches that the first node pull-down module comprises a fifth thin film transistor (NT8), a gate electrode of the fifth thin film transistor is connected to the second node (fig. 1, see NT8 gate connection to P(N)), a source electrode of the fifth thin film transistor receives the constant voltage low potential signal, a drain electrode of the fifth thin film transistor is connected to the source (see fig. 1, ¶ 74).

	Regarding claim 7, Gong teaches that the second node pull-down module comprises a sixth thin film transistor (NT9), a gate electrode of the sixth thin film transistor is connected to the drain electrode of the first thin film transistor and the drain electrode of the second thin film transistor in the forward and reverse scan control module, a source electrode of the sixth thin film transistor receives the constant voltage low potential signal, and a drain electrode of the sixth thin film transistor is connected to the second node (fig. 1, ¶ 75).

	Regarding claim 8, Gong teaches that the gate electrode signal pull-down module comprises a tenth thin film transistor (NT10), a gate electrode of the tenth thin film transistor is connected to the second node, a source electrode of the tenth thin film transistor receives the constant voltage low potential signal, and a drain electrode of the tenth thin film transistor receives the present-stage gate electrode drive signal (fig. 1, ¶ 76).

	Regarding claim 9, Gong teaches that the global control signal function module comprises an eleventh thin film transistor (NT12), a twelfth thin film transistor (NT11), and a thirteenth thin film transistor (NT13), a gate electrode, and a source electrode of the eleventh thin film transistor are shorted for receiving the first global control signal, and a drain electrode of the eleventh thin film transistor receives the present-stage gate (fig. 1); a gate electrode of the twelfth thin film transistor receives the first global control signal, a source electrode of the twelfth thin film transistor receives the constant voltage low potential signal, and a drain electrode of the twelfth thin film transistor is connected to the second node (fig. 1); a gate electrode of the thirteenth thin film transistor receives the second global control signal, a source electrode of the thirteenth thin film transistor receives the constant voltage low potential signal, and a drain electrode of the thirteenth thin film transistor receives the present-stage gate electrode drive signal (fig. 1, ¶ 77).

	Regarding claim 10, Gong teaches a display panel, comprising the GOA circuit as claimed in claim 1 (¶ 59).


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEPEHR AZARI/Primary Examiner, Art Unit 2621